Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered May 15, 2015, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to robbery in the second degree and waived his right to appeal. He was sentenced to a prison term of 5V2 years, followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Rose, Devine, Clark and Pritzker, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.